internal_revenue_service director exempt_organizations number release date department of the treasury p cincinnati ohio box employer_identification_number date date person to contact id contact telephone numbers uil code legend c scholarship administrator d name of high school fs name of trustee g name of scholarship program h name of court dear we have considered your request for advance approval of your modified of the internal_revenue_code grant-making program under sec_4945 dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 c private_foundation as defined in sec_509 of the code of the code and were classified as a your application_for exemption dated date indicated that you operate a loan program to make loans to students that have graduated from d and need financial assistance in furtherance of their college education college education ceases until loan is repaid and said loan and interest is to be repaid in full within a period of four years after the college education ceases or per annum from the time said the loans bear interest at is completed as per your petition dated feb the terms of your trust document have been modified from a student_loan trust to scholarship trust the modification changes the phrase make loans to ‘award scholarships and removes the references to interest payments and the loan repayment criteria from the trust document in the h a you will provide scholarships to certain academically qualified graduates of d who need financial assistance in furtherance of their college education year and the amount of each scholarship will vary depending upon the required amount and the number of qualified applicants the number of scholarships that you will award each d will publicize the scholarship program by providing its students with a list of available scholarships d’s guidance office will distribute information and provide applications to interested students the information submitted indicates that c fund for f under a services agreement dated oct september c publicly_supported_organization of the internal_revenue_code and has been classified as the and amended on is exempt from federal_income_tax under section administer will c a c will offer the following services in administering the scholarship program students d will c will prepare and mail memos to the guidance counselor at c wishing to apply must submit their completed applications to review the applications after the deadline for submission and will contact applicants for missing items applicants will submit official transcript with grades cumulative gpa and sat act scores posted through the latest fall semester along with a letter of recommendation from a teacher and a personal statement a one-page essay with an explanation as to why the scholarship is important c will screen the applicants review the applications and prepare a summary report for the awards advisory committee teachers and guidance counselors of d to program distribute information about the program process applications prepare materials needed for the selection committee notify winners renewals unsuccessful candidates and colleges distribute funds maintain records and provide management reports c will set up operating procedures for the administration of the the awards advisory committee is made up of the principal as part of the services it provides f eligibility criteria for applicants is as follows applicants must be high school seniors at d ‘applicants must demonstrate academic achievement and financial need applicants must demonstrate traits of high personal character and leadership the recipients may attend any accredited public or private two year or four year college or university certain persons may not be eligible to apply for a scholarship order to avoid potential conflict of interest or the appearance thereof and in order to avoid certain forms of self-dealing described in sec_4941 in of the internal_revenue_code for or receive any scholarship offered by the following persons shall not be eligible any co-trustee of - any avards advisory committee member - the spouse of any co-trustee or awards advisory committee member the descendents of any co-trustee or awards advisory committee g member - the children grandchildren and great-grandchildren of any co-trustee er awards advisory committee member - the spouse of a child grandchild and great-grandchild of any co- trustee of awards advisory committee member further employees of f or c and their spouses descendents children grandchildren great-grandchildren or the spouses of their children grandchildren and great-grandchildren shall not be eligible to apply for or receive any scholarship offered under the the awards advisory committee reviews the applications determines the nutiber of scholarships that will be awarded determines the amount of each scholarship and recommends te f which students should receive scholarships in making its recommendation to the awards advisory committee considers each applicant’s scholastic achievement financial need character leadership skills educational goals and career ambitions scholarships are awarded on an objective and non-discriminatory basis no scholarships may be awarded to any individual who is related by blood adoption or marriage to any member of the awards advisory committee or any disqualified_person all f the award will be applied to the cost of tuition fees checks will be issued directly to the college upon the number of recipients and the amount of the scholarship will be based upon the market_value of the scholarship fund assets each year as determined by f books and supplies receipt of a grade report transcript and a payment form each semester award amount will be divided equally between semester quarters submit the required materials will result in the permanent loss of the scholarship ox until a bachelors degree is awarded whichever is earlier recipients will receive information on the renewal process from c reports will be required at the end of the fall semester transcript reflecting the name of the student name of the college and the student’s social_security_number will be required at the end of the spring semester the scholarships may be renewable for three additional years an official current the failure to grade a scholarship may be terminated at any time for breach of traditional conduct serious malfeasance failure to provide requested materials or conduct involving moral turpitude within the discretion of the awards advisory committee and concurrence of f f pays the scholarship proceeds directly to the educational_institution the recipient attends or desires to attend for the benefit of the xecipient f provides a letter to each educational_institution specifying that the educational instizution’s acceptance of the scholarship proceeds constitutes the educational institution's agreement to unearned portion of scholarship a scholarship recipient fails to meet any term or condition of the scholarship program and a scholarship recipient fails to meet any term or condition of the scholarship program i refund any a scholarship if subsequent to the payment of a ii notify f if sec_4945 d of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 g of the cade provides that sec_4945 d shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to is demonstrated tha’ a procedure approved in advance if it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a id s the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 approval a private foundat‘on must demonstrate that the regulations provides that to secure of i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and ji the foundation plans to obtain reports to determine whether the grantees performed aczivities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945id it is based che grant programs described above the selection committee or for a purpose that is in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be is further no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers ox members of inconsistent with the purpose described in sec_170 c b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of therefore you siould maintain adequate_records and case histories so that any or all award distribucions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent we have sent a copy of this letter to your representative as indicated in your power_of_attorney you must report any future changes in your grant making procedures keep a copy of this lerter ix your permanent records if you have aay quostions please contact the person whose name and telephone number are show above e purposes for which you are organized please sincerely yours robert choi director exempt_organizations rulings and agreements
